Title: To Benjamin Franklin from Nicolas Ruault, 18 May 1778
From: Ruault, Nicolas
To: Franklin, Benjamin


Paris le 18 de mai 1778.
Ruault a l’honneur de présenter ses respects à Monsieur franklin et de lui envoyer:
Le grand Dictionnaire de l’Académie française 2 vol. in folio et 9 volumes des oeuvres de M. l’Abbé de Mably. Il y a encore 3 vol. du Droit public de l’Europe, qu’il portera à Monsieur franklin dans deux ou trois jours; il n’a pu les joindre au paquet, parce qu’il est difficile de rassembler les oeuvres de cet auteur.
 
Addressed: A Monsieur, / Monsieur franklin, / A Passi.
